
	

114 HR 1860 IH: Equalizing Transparency for Veterans Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1860
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Boustany introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to publish information on the provision of health care
			 by the Department of Veterans Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Equalizing Transparency for Veterans Act. 2.Publication of information on provision of health care by Department of Veterans Affairs (a)Publication of information (1)In generalNot later than two years after the date of the enactment of this Act, and biennially thereafter, the Secretary of Veterans Affairs shall publish on an Internet database of the Department of Veterans Affairs that is publically available information on the provision of health care by the Department of Veterans Affairs.
				(2)Elements
 (A)Medical facilitiesWith respect to each medical facility of the Department, including community based outpatient clinics, each publication required by paragraph (1) shall include, at a minimum, the following:
 (i)The measures regarding inpatient and outpatient care made publically available by the Secretary of Health and Human Services pursuant to section 1886(b)(3)(B)(viii)(VII) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(viii)(VII)), including with respect to emergency department throughput measures, hospital consumer assessment of health-care providers and systems, and the national healthcare safety network.
 (ii)Per each discharged patient of such a facility— (I)the average length of stay;
 (II)the opioid prescription rate; and (III)the suicide rate.
 (iii)The average number of days a patient waited beginning on the date on which an appointment or procedure was requested and ending on the date on which the appointment or procedure occurred.
 (B)Nursing homesWith respect to each nursing home of the Department of Veterans Affairs, each publication required by paragraph (1) shall include, at a minimum, any measures that the Secretary of Health and Human Services makes publically available with respect to Medicare nursing homes.
 (C)Period coveredThe information included pursuant to subparagraphs (A) and (B) in each publication required by paragraph (1) shall cover the period that the Secretary of Veterans Affairs determines is equivalent to the period covered by the Secretary of Health and Human Services in publishing similar information.
 (3)Personal informationThe Secretary shall ensure that personal information connected to information published under paragraph (1) is protected from disclosure as required by applicable law.
 (b)ValidationThe Secretary shall establish a process to validate the information published under subsection (a). Such process shall include the following:
 (1)An audit of a number of randomly selected medical facilities that is sufficient to ensure the validity of such information.
 (2)An opportunity for a medical facility described in paragraph (1) to appeal the validation of such information.
 (c)Annual reportNot later than 30 days after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that includes—
 (1)a listing of the facilities of the Department that rank within the bottom quartile on each quality measure used by the Secretary to determine such rankings, including, as applicable, the measures used in the database under subsection (a); and
 (2)a plan to improve each such facility. (d)Comptroller General reportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report setting forth recommendations for additional elements to be included with the information published under subsection (a) to improve the evaluation and assessment of the safety and health of individuals receiving care under the laws administered by the Secretary and the quality of care received by such individuals.
 (e)Toll-Free hotline on care providedNot later than two years after the date of the enactment of this Act, the Secretary shall— (1)establish a toll-free telephone number for individuals to use to notify the Secretary of low-quality care being provided at a health care facility of the Department of Veterans Affairs; and
 (2)ensure that patients at such a health care facility, and caregivers of such patients, are informed of such telephone number.
				
